PER CURIAM.
The order appealed, which awards attorney’s fees and costs to appellee against appellants, is reversed as to appellant Bessie Davis. The award of fees and costs was imposed as a sanction for appellant Lavonne Davis’s failure to comply with an order compelling answers to interrogatories. The original interrogatories, the order compelling answers to them, and appellee’s subsequent motion for an order holding Lavonne Davis in contempt were all directed solely to Lavonne Davis. Since Bessie Davis was never requested or ordered to do anything in connection with the matters in issue on this appeal, she had no duty in this regard, and sanctions can hardly be imposed on her for ignoring the trial court’s order.
Finding no merit to the other points raised on appeal, we affirm the order appealed as it relates to Lavonne Davis.
Accordingly, the order assessing attorney’s fees and costs against appellants is affirmed as it relates to appellant Lavonne Davis, but reversed as it relates to appellant Bessie Davis, and the cause is remanded with directions to correct the order in accordance with this opinion.
OTT, C. J., and BÓARDMAN and DAN-AHY, JJ., concur.